Affirmed and Memorandum Opinion filed July 2, 2009







Affirmed
and Memorandum Opinion filed July 2, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00044-CR
____________
 
EARL COLLINS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 252nd District
Court
Jefferson County, Texas
Trial Court Cause No. 94254
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to sexual assault of a child.  In accordance with the
terms of a plea bargain agreement with the State, the trial court deferred
adjudication of guilt and placed appellant on community supervision for ten
years.  Subsequently, the State moved to adjudicate guilt.  Appellant pled true
to multiple allegations that he violated the conditions of his community
supervision.  The trial court adjudicated guilt and sentenced appellant to
confinement for ten years in the Institutional Division of the Texas Department
of Criminal Justice.  Appellant filed a timely notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes this appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy of
counsel=s brief was delivered to appellant. 
Appellant was advised of the right to examine the appellate record and file a
pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, more than sixty days has elapsed and no pro se
response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable grounds
for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim.
App. 2005).
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Justices Anderson, Guzman, and
Boyce.
Do Not Publish C Tex. R. App. P.
47.2(b).